Case 5:21-cv-00145-JWH-SHK Document 43 Filed 07/27/21 Page 1 of 2 Page ID #:1150




     1                                                                   J S -6
    2
     3
    4
     5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
    11   EP&A ENVIROTAC, INC. a California     Case No. 5:21-cv-00145-JWH-SHKx
           corporation,
   12
                    Plaintiff,                 JUDGMENT
    13
              v.
   14
         GREAT AMERICAN E&S
    15     INSURANCE COMPANY, an Ohio
           corporation, and
   16    DOES 1-10,
    17              Defendants.
    18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:21-cv-00145-JWH-SHK Document 43 Filed 07/27/21 Page 2 of 2 Page ID #:1151




     1         Pursuant to the Order filed concurrently herewith,
    2          It is hereby ORDERED, ADJUDGED, and DECREED as follows:
    3          1.    This Court possesses subject matter jurisdiction over the above-
    4    captioned action pursuant to 28 U.S.C. § 1332(a).
    5          2.    Fictitiously named Defendants Does 1-10 are DISMISSED.
    6          3.    Defendant Great American E&S Insurance Company shall have
    7    JUDGMENT in its favor, and against Plaintiff EP&A Envirotac, Inc. Plaintiff
    8    shall take nothing by way of its complaint. This action is DISMISSED.
    9          4.    To the extent that any party requests any other form of relief, such
   10    request is DENIED.
    11         IT IS SO ORDERED.
   12
   13    Dated: July 27, 2021
                                               John W. Holcomb
   14                                          UNITED STATES DISTRICT JUDGE
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -2-
